Citation Nr: 0033463	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  97-22 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a skin rash as a 
result of exposure to herbicides.

3.  Entitlement to service connection for residuals of brain 
stem poisoning, to include frailness of bones causing a low 
back disorder, as a result of exposure to herbicides.

4.  Entitlement to service connection for a psychiatric 
disorder on a direct basis and as a result of exposure to 
herbicides.

5.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.

6.  Entitlement to an initial compensable evaluation for 
residuals of a head injury, to include a fractured zygoma.

7.  Entitlement to an initial evaluation in excess of 
10 percent for post-traumatic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from September 1996, February 1997, and 
April 1999 rating decisions of the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
the September 1996 rating decision, the RO denied service 
connection for skin rash; multiple conditions, including a 
back disorder, anxiety attacks, frailness of bones, asthma in 
his child, depression, tinnitus, gallbladder disorder, 
headaches, and a left shoulder as a result of exposure to 
herbicides; residuals of a head injury; residuals of a 
bruised kidney; and dysentery.  In the February 1997 rating 
decision, the RO denied service connection for bilateral 
hearing loss, tinnitus, and alcoholism.  The RO also 
continued the denial of service connection for the claims it 
addressed in the September 1996 rating decision.  In the 
April 1999 decision, the Hearing Officer granted service 
connection for post-traumatic headaches, left ear hearing 
loss, and residuals of a head injury, to include a fractured 
left zygoma, and assigned 10 percent, noncompensable, and 
noncompensable evaluations respectively, effective March 26, 
1996.  The veteran is appealing the assigned evaluations.

The veteran did not appeal the claim of entitlement to 
service connection for alcoholism, and thus that claim is not 
considered part of the current appellate review.

The Board notes that the veteran initially appealed all of 
the claims in the September 1996 and February 1997 rating 
decisions.  However, in a VA Form 9, Appeal to the Board of 
Veterans' Appeals, received in February 1999, he indicated he 
wished to appeal only the following claims for service 
connection: skin rash, tinnitus, bilateral hearing loss, 
headaches, residuals of brain stem poisoning, and anxiety.  
At his April 1999 RO hearing, his representative reiterated 
that these were the only claims on appeal.  However, the 
Hearing Officer included all of the claims addressed in the 
September 1996 and February 1997 rating decisions in his 
decision.  The Board finds that this was an error, as the 
veteran made it clear he was seeking to continue the appeal 
only as to the claims addressed in his VA Form 9, which was 
reiterated at his RO hearing by his representative.

Service connection for tinnitus was granted by means of a 
January 2000 rating decision and assigned a 10 percent 
evaluation, effective March 26, 1996.  The veteran has not 
appealed the assignment of the 10 percent evaluation or the 
effective date, and thus that claim is not considered part of 
the current appellate review.

The claims of entitlement to service connection for skin rash 
and residuals of brain stem poisoning, to include frailness 
of bones causing a low back disorder, both as a result of 
exposure to herbicides, and the claim of entitlement to 
service connection for a psychiatric disorder on a direct 
basis and as secondary to exposure to herbicides, are 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  Competent evidence of a current right ear hearing loss 
disability is not of record.

2.  Left ear hearing loss disability is manifested by an 
average pure tone threshold of 25 decibels on the left.  
Discrimination ability is 84 percent correct on the left.

3.  Residuals of a head injury, to include a fractured 
zygoma, is manifested by no residual symptoms.

4.  Post-traumatic headaches is manifested by severe 
headaches, which average about once a month.


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.385 (2000).

2.  The criteria for an initial compensable evaluation for 
left ear hearing loss disability have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2000).

3.  The criteria for an initial compensable evaluation for 
residuals of a head injury, to include a fractured zygoma, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5296 (2000).

4.  The criteria for an initial evaluation of 30 percent for 
post-traumatic headaches have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that in January 1965, the 
veteran fell from a vehicle and received a blow to the head 
and a superficial abrasion.  X-rays were within normal 
limits.  The examiner stated the veteran had abrasions in the 
left zygote area.  The examiner entered an impression of 
post-traumatic cephalgia.  

A March 1967 report of medical examination shows the 
veteran's hearing was 15/15 in the right and left ears.  In 
an April 1968 report of medical examination, the authorized 
audiological evaluation showed that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
5
5
LEFT
5
5
10
5
25

A December 1993 VA audiological evaluation report shows that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
5
15
LEFT
10
15
10
20
35

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and 96 percent in the left ear.  
The examiner noted that the veteran's hearing was decreased 
in the highest frequencies.

A March 1994 VA outpatient treatment report shows the veteran 
reported he had started getting headaches in 1989.  He 
described the headaches as being in the facial sinus area and 
the back of head and that the pain was sharp pain.  

A June 1994 VA CT scan of the brain revealed the cerebral 
sulci were within normal limits.  The ventricles were noted 
to be slightly enlarged for a person of the veteran's age.  
The radiologist stated there was a mild hypodensity present 
in the periventricular white matter.  There were no lacunar 
infarcts present in the basal ganglia region, and the 
brainstem and cerebellum were within normal limits.  There 
was no evidence of acute hemorrhage.

An August 1994 VA audiological evaluation report shows that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
15
LEFT
10
15
10
10
30

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear.  The examiner did not report 
the speech recognition ability in the left ear.  The examiner 
entered a diagnosis of sensorineural hearing loss in both 
ears.

An October 1994 VA outpatient treatment report shows the 
veteran reported having headaches of varying degrees from 
mild to severe.  In February 1995, he described his headaches 
as being worse when he was ill with the flu.  In January 
1996, he stated he was getting one headache per week.

A February 1996 VA outpatient treatment report shows the 
veteran reported having continuous severe headaches.  In 
March 1996, he reported decreased severity in his headaches.  

A March 1996 VA audiological evaluation report shows that 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
5
10
10
20
40

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and 100 percent in the left ear.  

A May 1996 VA audiological evaluation report shows that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
20
LEFT
10
20
15
25
40

Speech audiometry revealed speech recognition ability of 
94 percent in the right ear and 84 percent in the left ear.  
The examiner entered a diagnosis of sensorineural hearing 
loss in the left ear and high frequency hearing loss at 6000 
to 8000 Hertz in the right ear.

An August 1997 VA examination report shows the veteran stated 
he would get headaches intermittently during the day, which 
were bifrontal/temporal in location.  He stated that at times 
he would need to lie down with the lights off and apply 
pressure to his forehead to relieve the pain.  He denied a 
history of nausea, vomiting, numbness, weakness, lack of 
coordination, confusion, and loss of consciousness.

The examiner noted that an MRI of the brain taken in January 
1997 was normal.  Following examination, the examiner stated 
the veteran had a history of chronic headaches, which were 
intermittent and without neurologic symptoms.  He stated he 
thought that it was possible that the headaches could be 
migraine headaches.

An August 1998 private medical record shows the veteran 
reported a long history of left-sided cluster headaches.  He 
stated this particular headache had been occurring for one 
day with throbbing on the left side.  He stated the headache 
was associated with nausea and that he vomited one time.  The 
examiner entered a diagnosis of headache.

A September 1998 MRI of the brain revealed a deformity 
involving the medial wall of the left orbit with orbital fat 
protruding into the left ethmoid air cells.  The radiologist 
stated that the brain had an unremarkable MRI appearance.  He 
recommended a CT scan of the orbits.

An October 1998 CT of the orbits revealed an old 
fracture/deformity of the left medial orbital wall with 
protrusion of fat into the defect.  There were no significant 
intraorbital abnormalities seen otherwise.

In April 1999, the veteran presented oral testimony before a 
Hearing Officer at the RO.  He stated he had developed 
hearing loss in service and noticed it while in Vietnam, as 
there was a lot of noise to which he was exposed.  
Specifically, he testified he heard jets taking off and 
landing.  The veteran stated he was told to put cotton in his 
ears.  He stated he first noticed hearing loss in the 1970's, 
at which time he had been treated by a private physician, Dr. 
B.

As to his headaches, the veteran stated he had headaches on a 
daily basis and that they varied in their severity.  He 
described having the "really bad" headaches as occurring 
once a month.  The veteran noted he had gone to the emergency 
room on several occasions because they had been so bad.  

A July 1999 VA examination report shows the veteran reported 
he had fractured his the left side of the zygoma.  He stated 
he would get headaches two to three times per week, which he 
stated were quite severe in nature.  He stated his vision 
would be a little blurred when the headache was particularly 
bad.  The veteran denied that the headaches prevented him 
from performing normal daily activities.

Examination of the face revealed no inflammation, deformity, 
sign of osteomyelitis, anemia, weight loss, debility, or 
fever.  The examiner noted there was some tenderness to 
palpation in the left periorbital area.  He diagnosed status 
post fracture of the left zygoma with tenderness to palpation 
in the left periorbital area and post-traumatic headaches.  
The examiner stated he did not appreciate any sign of muscle 
spasm abut the face or head and that vision on the left side 
was similar to that of the right side.  He noted the veteran 
did not offer a complaint of diplopia.  The examiner stated 
that this did not have any impact on the veteran's facial 
muscles or on his ability to speak.  

An August 1999 VA audiological evaluation report shows that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
25
LEFT
10
25
20
25
40

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and 100 percent in the left ear.  
The examiner entered a diagnosis of bilateral neurosensory 
hearing loss, which was mild to moderate from 3000 to 4000 
Hertz secondary to noise exposure and trauma.  He noted that 
the hearing loss was worse in the left ear.

A separate August 1999 VA audiological evaluation report 
shows that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
10
25
LEFT
5
20
15
20
40

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and 92 percent in the left ear.  
The examiner entered an impression of mild-to-moderate high 
frequency sensorineural hearing loss bilaterally from 3000 to 
8000 Hertz secondary to noise exposure.

II.  Criteria

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
sensorineural hearing loss (an organic disease of the nervous 
system) may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(2000).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Increased evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting disability ratings that were 
assigned following the grants of service connection.  This 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The United States Court 
of Appeals for Veterans Claim ("the Court") has observed 
that whereas in the latter instance, evidence of the present 
level of the disability is of primary concern, Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. 
Brown, 7 Vet. App. 55 (1994)), an original evaluation of a 
disability must address all evidence that was of record from 
the date the filing of the claim on which service connection 
was granted (or from other applicable effective date).  See 
Fenderson, 12 Vet. App. at 126-127.  Accordingly, the 
evidence pertaining to an original evaluation might require 
the issuance of separate, or "staged," ratings of the 
disability based on the facts shown to exist during the 
separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

III.  Duty to Assist

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim, and expanded the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).

The Board finds that VA has met its duty to assist in the 
veteran's case as to the claims it is adjudicating on the 
merits.  VA has made efforts to obtain the evidence that the 
veteran has alleged would assist in these claims.  The Board 
is aware that the veteran has alleged that he was seen in the 
1970's for hearing loss by a private physician.  Those 
records are not in the claims file; however, such records 
would not assist the veteran in the claims the Board is 
adjudicating on the merits (as opposed to those it is 
remanding back to the RO).  Specifically, as to the veteran's 
claim of entitlement to service connection for right ear 
hearing loss, as will be discussed below, the veteran has not 
brought forth competent evidence of a current hearing loss 
disability for VA purposes.  See 38 C.F.R. § 3.385 (2000).  A 
diagnosis of right ear hearing loss soon after discharge from 
service would not provide a basis to allow the veteran's 
claim.  He has to bring forth competent evidence of a current 
disability for which service connection may be granted.

As to the left ear hearing loss disability, the veteran is 
already service connected for such disability.  The 
disability evaluation assigned to the left ear hearing loss 
should be based on more recent evidence.  See Francisco, 7 
Vet. App. 55.

The veteran has not alleged that there any medical records 
related to his headaches and residuals of a head injury that 
VA has not already obtained.  The record reflects that the 
veteran is in receipt of workman's compensation; however, 
that relates to his low back disorder, which is not relevant 
to the claims being adjudicated on the merits.

Finally, the RO has had the veteran undergo VA examinations 
related to hearing loss, residuals of a head injury, and 
headaches.

The Board finds that all facts have been developed to the 
extent possible.

IV.  Analysis

A.  Right ear hearing loss

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provides the following:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

(Emphasis added.)

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) (rationale in promulgating section 3.385 in 
1990 was "to establish criteria for the purpose of 
determining the levels at which hearing loss becomes 
disabling" citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992) (quoting 55 Fed. Reg. 12348-02 (1990))).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the finding that the veteran incurred or aggravated a right 
ear hearing loss disability in service or that sensorineural 
hearing loss was manifested to a compensable degree within 
one year following service. 

The Board is aware that the separation examination showed 
some degree of hearing loss in the right ear with pure tone 
thresholds of between 5 and 10 decibels at various Hertz 
frequencies.  Additionally, the post service medical records 
have shown some degree of hearing loss in the right ear.  
However, the numerous audiological evaluations conducted 
between 1993 and 1999 have not revealed a right ear hearing 
loss disability in accordance with 38 C.F.R. § 3.385.  Thus, 
the veteran has not established that he has a right ear 
hearing loss "disability," which is a requirement for the 
granting of service connection for hearing loss.  See 
38 C.F.R. § 3.385.

None of the audiological evaluations of record, which involve 
a span of six years, revealed any auditory threshold in the 
right ear of 40 decibels or greater nor did any of them 
reveal that the veteran had at least three thresholds that 
were 26 decibels or greater in the left ear.  See 38 C.F.R. 
§ 3.385.  Further, his speech recognition was always 
94 percent and higher, which is greater than the "less than 
94 percent" requirement.  See id.  Thus, the veteran does 
not have a current right ear hearing loss disability as 
measured under 38 C.F.R. § 3.385.  

In Hensley, the Court recognized that a veteran, for VA 
purposes, can have normal hearing, abnormal hearing, which is 
not a disability for VA purposes, and a hearing loss 
"disability," for which service connection may be 
warranted.  Hensley, 5 Vet. App. at 157 (the threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss).

Thus, the audiological evaluations conducted in August 1994, 
March 1996, and May 1996 all reveal normal hearing (no 
threshold was above 20 decibels).  See id.  The August 1999 
audiological evaluations show a pure tone threshold of 
25 decibels at 40 Hertz, which would indicate abnormal 
hearing at that threshold.  However, although such indicates 
abnormal hearing at that threshold, it does not constitute a 
hearing loss "disability" for VA purposes.  See id.; 
38 C.F.R. § 3.385.

Because the evidence establishes that the veteran does not 
have a right ear hearing loss disability for VA purposes, the 
claim must be denied.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  Although the veteran has asserted he has a right 
ear hearing loss disability, he is a lay person, and his 
opinion is not competent to establish a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In making this determination, the Board notes that 
sensorineural hearing loss is an organic disease of the 
nervous system.  As stated above, an organic disease of the 
nervous system is a chronic disease and is subject to 
presumptive service connection if manifested to a degree of 
10 percent or more within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112; Brannon v. Derwinski, 
1 Vet. App. 314, 316-17.  

The Board is aware that examiners have entered a diagnosis of 
sensorineural hearing loss as to the right ear.  The mere 
fact that a veteran has an organic disease of the nervous 
system during or after service is not determinative unless 
that disease results in "disability."  For hearing loss 
purposes, VA has defined a hearing loss "disability" as a 
condition that meets the provisions of 38 C.F.R. § 3.385.  As 
stated above, there is no post-service evidence that 
establishes that the veteran has ever had a post service 
hearing loss disability of the right ear.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a right ear hearing loss disability, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. 49.

B.  Left ear hearing loss disability

The Board notes that during the pendency of this appeal, the 
changes were made in June 1999 to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87 (2000).  
Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, here, the changes made were 
not substantive in regard to the facts in this case, and thus 
neither is more favorable to the veteran's claim.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second. VA 
Regulations - Title 38 Code of Federal Regulations Schedule 
for Rating Disabilities - Transmittal Sheet 23 (October 22, 
1987).  See 52 Fed. Reg. 44117-44122 November 18, 1987, and 
correction 52 Fed. Reg. 40439 December 7, 1987.  To evaluate 
the degree of disability from bilateral service-connected 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic Code 6100 
(2000).  If impaired hearing is service connected in only one 
ear, in order to determine the percentage evaluation from the 
table, the non-service-connected ear will be assigned a Roman 
numeral of I.  Id.

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial compensable evaluation for left ear hearing loss 
disability.

The audiological evaluation results of record related to the 
left ear revealed numeric scores of I and II.  As stated 
above, when a veteran is service connected for hearing loss 
disability in one ear only, the non-service-connected ear is 
assigned a numeric score of I.  The audiological evaluations 
of record have revealed that the left ear hearing loss 
disability is productive of no more than a noncompensable 
disability evaluation.  38 C.F.R. § 3.85, Diagnostic Code 
6100.

Although the veteran has asserted that his loss of hearing in 
the left ear is worse than the current noncompensable 
evaluation contemplates, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation for left ear hearing loss 
disability.  None of the results of the audiological 
evaluations of record have established a hearing loss 
disability which warrants any more than a noncompensable 
evaluation.  Therefore, an increased evaluation for left ear 
hearing loss disability is not warranted.  See Lendenmann, 3 
Vet. App. at 349.

In view of the denial of entitlement to an initial 
compensable evaluation for left ear hearing loss disability, 
the Board finds no basis for assignment of separate ratings 
for separate periods of during the appeal period.  See 
Fenderson, supra.

C.  Residuals of a head injury, to include a fractured zygoma

The veteran's residuals of a head injury are rated by analogy 
under 38 C.F.R. § 4.71a, Diagnostic Code 5296 (2000), which 
provides for loss of part of the skull.  Under Diagnostic 
Code 5296, loss of part of the skull, both inner and outer 
tables, with area smaller than the size of a 25-cent piece or 
0.716 square inches (4.619 square centimeters), warrants a 10 
percent evaluation.  Id.  Loss of part of the skull, both 
inner and outer tables, without brain hernia, of an 
intermediate area, warrants a 30 percent evaluation, and loss 
of part of the skull, both inner and outer tables, without 
brain hernia, of an area larger than the size of a 50-cent 
piece or 1.140 square inches (7.355 square centimeters), 
warrants a 50 percent evaluation.  Id.  The next highest 
rating of 80 percent requires loss of part of the skull, both 
inner and outer tables, with brain hernia.  Id.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial compensable evaluation for residuals of a head 
injury.  A June 1994 CT scan revealed no evidence of a 
hemorrhage.  When the veteran was examined in July 1999, 
there was no evidence of inflammation, deformity, sign of 
osteomyelitis, anemia, weight loss, debility, or fever.  The 
examiner noted that the veteran had some tenderness in the 
left periorbital area.  He stated the veteran did not offer a 
complaint of diplopia and that the veteran's residuals of a 
head injury did not have any impact on his facial muscles or 
his ability to speak.  The Board finds that such medical 
findings do not warrant a compensable evaluation for 
residuals of a head injury.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5296.

The Board notes that an evaluation of 10 percent may be 
assigned under Diagnostic Code 8045 for purely subjective 
complaints such as headaches.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8045; however, the veteran's headaches have 
been given a separate evaluation under Diagnostic Code 8100, 
and thus an evaluation under Diagnostic Code 8045 would not 
be appropriate.  See 38 C.F.R. § 4.14 (2000).  Additionally, 
the Board notes that the veteran had associated his head 
injury with symptoms of headaches and tinnitus, both for 
which have been given separate evaluations.

It is apparent that the grant of service connection was 
limited to the residuals of a head injury, which has not 
revealed any symptoms except some tenderness in the left eye 
area.  The veteran's service-connected residuals of a head 
injury are evaluated by analogy under 38 C.F.R. § 4.71a, 
Diagnostic Code 5296, but the minimum compensable rating 
contemplates actual loss of part of the skull which is not 
present in this case.  Under the circumstances, without any 
medical evidence of skull loss, a compensable evaluation is 
not warranted. See id.

In making the determination that the veteran's service-
connected residuals of a head injury does not warrant any 
more than a noncompensable evaluation, the Board has 
specifically considered the guidance of DeLuca v. Brown, 8 
Vet. App. 202 (1995); see 38 C.F.R. §§ 4.40, 4.45 (2000).  
However, the Court has specifically limited the applicability 
of DeLuca to Diagnostic Codes that address limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Consideration under Diagnostic Code 5296 does not involve 
limitation of motion, and thus DeLuca is not applicable.  See 
id.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
an initial compensable evaluation for residuals of a head 
injury, and there is no doubt to be resolved.  See Gilbert, 1 
Vet. App. 49.

In view of the denial of entitlement to an initial 
compensable evaluation for residuals of a head injury, the 
Board finds no basis for assignment of separate ratings for 
separate periods of during the appeal period.  See Fenderson, 
supra.




D.  Post-traumatic headaches

Migraines with characteristic prostrating attacks averaging 
one in two months over the last several months warrant a 10 
percent disability evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2000).  A 30 percent evaluation 
requires more frequent prostrating attacks (about once a 
month), and a 50 percent rating requires very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  Id.

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the assignment of an 
initial evaluation of 30 percent for post-traumatic 
headaches.  The record reflects the veteran has consistently 
complained of headaches since 1994; sometimes on a daily 
basis.  At his RO hearing, he stated he had severe headaches 
approximately once a month.  The Board finds that, based on 
such description by the veteran, that the current 10 percent 
evaluation, which contemplates prostrating headaches 
averaging one in two months over the last several months, is 
not adequate in terms of the veteran's symptoms.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Board finds 
that the 30 percent evaluation is more appropriate for the 
veteran's symptoms related to his post-traumatic headaches.  
See 38 C.F.R. § 4.7.  Such evaluation contemplates more 
frequent prostrating attacks than once every two months.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  In fact, it 
contemplates prostrating headaches approximately once a 
month, which frequency the veteran has described.  Thus, a 30 
percent evaluation for post-traumatic headaches is granted.

The Board does not find, however, that the medical evidence 
of record shows the veteran's post-traumatic headaches meet 
the requirement for a 50 percent evaluation under the rating 
criteria.  See id.  Although the veteran has reported daily 
headaches, he has specifically stated that the severe ones 
occur only once a month.  Additionally, he has not described 
headaches, which are "completely prostrating and prolonged" 
nor headaches which are productive of severe economic 
incapability.  See id.  Additionally, the veteran has denied 
numbness, confusion, speech difficulty, or other neurological 
symptoms associated with his headaches.  The Board finds that 
the preponderance of the evidence is against a finding that 
the veteran's post-traumatic headaches are any more than 30 
percent disabling.  See id.  

The veteran is competent to state that his headaches 
warranted an increased evaluation, and the Board has agreed 
with him and has granted a 30 percent evaluation.  To the 
extent that the he has implied that an evaluation in excess 
of 30 percent is warranted, the medical findings do not 
support his contentions for an evaluation in excess of 30 
percent for the reasons stated above.  The Board finds that 
the descriptions that the veteran has given to the VA 
examiners and the private physicians are indicative of no 
more than a 30 percent evaluation.  To this extent, the 
preponderance of the evidence is against his claim.  
Accordingly, the veteran's post-traumatic headaches are no 
more than 30 percent disabling, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. 49.

As the Board noted earlier, the instant case involves the 
appeal as to the initial evaluation assigned by the RO for 
the veteran's post-traumatic headaches.  The Board finds that 
the effective date for the grant of the initial increased 
evaluation of 30 percent should be from the effective date of 
the grant of service connection.  Therefore, the Board finds 
no evidentiary basis for assignment of "staged" ratings in 
this regard.  See Fenderson, supra.

E.  Extraschedular consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  
38 C.F.R. § 3.321(b)(1) (2000).  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  Id.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board has considered whether any of the four service-
connected disabilities warrant an extraschedular evaluation.  
However, the clinical presentation of the veteran's left ear 
hearing loss, residuals of a head injury, and post-traumatic 
are neither unusual nor exceptional as to render impractical 
the application of the regular schedular standards.  See id.  
The record, moreover, does not reflect frequent periods of 
hospitalization due to any of these disabilities or 
interference with employment to a greater degree that that 
contemplated by the regular schedular standards, which are 
based on average impairment of employment.  The Board finds, 
accordingly, that the criteria for submission for assignment 
of an extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1) are not met as to any of the service-connected 
disabilities.  See Bagwell v. Brown, 9 Vet. App. 157, 158-159 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for a right ear hearing 
loss disability is denied.

Entitlement to an initial compensable evaluation for left ear 
hearing loss disability is denied.

Entitlement to an initial compensable evaluation for 
residuals of a head injury, to include a fractured zygoma, is 
denied.

Entitlement to an initial evaluation of 30 percent for post-
traumatic headaches is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.


REMAND

As stated above, the recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim and expanded the its duty to notify 
the veteran and his representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).

This legislation requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary to make a decision on the claim when 
the record contains (1) competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability and (2) indicates that the disability or 
symptoms may be associated with the claimant's active duty.

The veteran has brought forth competent evidence of a skin 
rash and a psychiatric disorder.  As to his claim of 
entitlement to service connection for residuals of brain stem 
poisoning, although he has not brought forth evidence of 
such, he has alleged that the poisoning has caused his bones 
to be frail, which caused his low back disorder.  The 
evidence has establish that the veteran has disc disease.

Therefore, the veteran has brought forth evidence of current 
disabilities related to his claims for entitlement to service 
connection.  Additionally, he has attributed his skin rash, 
brain stem poisoning, and psychiatric disorder to service.  
Thus, the evidence of record establishes that a VA 
examination, to include a medical opinion, is necessary to 
make a decision on these claims.

Additionally, the veteran has alleged treatment for these 
disabilities by a private physician, Dr. B.  The record 
reflects that the RO attempted to obtain such records with no 
response from the physician.  This is insufficient to fulfill 
the duty to assist.  Also, the veteran received worker's 
compensation for his disc disease, and the related medical 
records have not been associated with the claims file.  The 
RO should attempt to get all of these medical records.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his skin rash, 
symptoms related to his brain stem 
poisoning, and psychiatric disorder.  The 
RO should inform the veteran that he 
should give VA a release form to obtain 
Dr. B's medical records, which treatment 
was done in the early 1970's, and to 
obtain the medical records associated 
with his worker's compensation disability 
benefits.  Additionally, the RO should 
inform the veteran that if he is in 
receipt of Social Security Administration 
disability benefits for any of these 
disabilities for which he seeks service 
connection, he should inform VA.

After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the Veterans Claims Assistance Act.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

2.  The RO should schedule the veteran to 
undergo comprehensive VA examinations to 
determine the nature, severity, and 
etiology of a skin rash, residuals of 
brain stem poisoning, and a psychiatric 
disorder.  The examiner must have an 
opportunity to review the veteran's 
claims file.  After reviewing the 
available medical records and examining 
the veteran, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that a skin rash, residuals of brain stem 
poisoning, to include frailness of bones 
causing low back problems, and a 
psychiatric disorder were incurred in 
service or the result of herbicide 
exposure.  A complete rationale for any 
opinion expressed should be included in 
the examination report.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  On remand, the RO should ensure 
adherence to the new statutory 
provisions.

5.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for a 
skin rash as a result of exposure to 
herbicides; residuals of brain stem 
poisoning, to include frailness of bones 
causing a low back disorder, on a direct 
basis and as secondary to exposure to 
herbicides; and a psychiatric disorder on 
a direct basis and as secondary to 
exposure to herbicides.  

If the benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and the opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.  The Board intimates no opinion as to the 
ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals



 



